Judgment, Supreme Court, New York County (Leff, J., upon jury verdict), rendered June 13,1980, convicting defendant of murder in the second degree and assault in the first degree and sentencing him to concurrent terms of 25 years to life and 5 to 15 years, respectively, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence imposed upon the murder conviction to 15 years to life, and the judgment is otherwise affirmed. In the circumstances disclosed by the record, where defendant was only 18 years old at the time of the crime and had no record of previous criminal convictions, and where the infliction of the fatal *529wounds followed a street argument between deceased and the defendant, we are of the opinion that the sentence imposed is excessive to the extent indicated. Concur — Birns, J. P., Ross, Silverman, Bloom and Fein, JJ.